Citation Nr: 1016611	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  06-13 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.   Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD) in excess of 50 percent.

2.   Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The Veteran had service from November 1965 to October 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
from an August 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington, 
which granted an increased rating from 30 to 50 percent for 
PTSD, and denied individual unemployability.

Historically, in November 1999, the RO denied service 
connection for PTSD.  In March 2001 the Board remanded this 
claim for additional development.  In June 2003, the Board 
granted service connection for PTSD.  In August 2003, the RO 
assigned a 30 percent evaluation for PTSD.  The present 
claims were received in March 2005.

The appellant has additional claims pending, including a 
claim for service connection for hypertension, and several 
claims for arthritis.  The only claims currently perfected 
for appeal to the Board are as shown on the title page.


FINDINGS OF FACT

1.  The Veteran's posttraumatic stress disorder is not 
manifested by occupational and social impairment with 
deficiencies in most areas.

2.  Service connection is in effect for PTSD, evaluated as 50 
percent disabling.  This is the Veteran's only service 
connected disorder.

3.  The preponderance of the evidence is against finding that 
the Veteran's service-connected disabilities are so severe as 
to preclude all forms of substantially gainful employment 
consistent with his education and occupational background.



CONCLUSIONS OF LAWS

1.  The criteria for a disability rating in excess of 50 
percent for posttraumatic stress disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2009).

2.  The criteria for a total disability rating based upon 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 4.1, 3.340, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The requirements of the VCAA have been met.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  VA notified the Veteran in 
March 2005 and January 2007 correspondence of the information 
and evidence needed to substantiate and complete his claims, 
to include notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain.  The correspondence explained how VA 
assigns disability ratings and effective dates.  In any 
event, as the instant claims are denied, no disability rating 
or effective date is assigned and any deficiency as to such 
notice is moot.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records and all of the identified post-service private and VA 
medical records.  In addition, the Veteran was afforded 
adequate VA examinations, and a meaningful opportunity to 
participate in the adjudication of the claim, and provided 
the opportunity to present pertinent evidence in light of the 
notice provided.  There is no evidence of any VA error in 
notifying or assisting the Veteran that reasonably affects 
the fairness of this adjudication.  Indeed, the Veteran has 
not suggested that such an error, prejudicial or otherwise, 
exists. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims are thus ready to be considered on 
the merits.

The Board has reviewed the evidence in the Veteran's claims 
files that includes his written contentions, service 
personnel and treatment records, private and VA medical 
records and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).  


I.  Increased rating- PTSD

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise the 
lower rating will be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance between positive and 
negative evidence on a material issue in contention, the 
benefit of the doubt in resolving each such issue must be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.    The Board will consider whether separate ratings 
may be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).

The use of the phrase "such symptoms as," followed by a list 
of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) 

Posttraumatic stress disorder is rated under Diagnostic Code 
9411 under the General Rating Formula for Mental Disorders.  
The criteria for a 50 percent rating are occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

The criteria for the next higher rating, a 70 percent rating, 
are occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130. 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.

Further, when evaluating the level of disability from a 
mental disorder, the rating agency shall consider the extent 
of social impairment, but shall not assign an evaluation 
based solely on the basis of social impairment.  The focus of 
the rating process is on industrial impairment from the 
service-connected psychiatric disorder, and social impairment 
is significant only insofar as it affects earning capacity.  
38 C.F.R. §§ 4.126, 4.130.

As different examiners at different times will not describe 
the same disability in the same language, features of the 
disability which must have persisted unchanged may be 
overlooked, or a change for the better or worse may not be 
accurately appreciated or described.  It is the 
responsibility of the fact finder to interpret reports of 
examination in the light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  38 C.F.R. § 4.2.

To that end, the Global Assessment Function (GAF) score helps 
to evaluate a disability.  The GAF score reflects the 
psychological, social, and occupational functioning in a 
hypothetical continuum of mental health/illness. GAF scores 
ranging from 41 to 50 reflect serious symptoms (e.g. suicidal 
ideation or severe obsessional rituals), or any other serious 
impairment in social or occupational functioning.  A GAF 
score from 51 to 60 represents moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships. See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995).

While the GAF score is relevant evidence, the GAF score alone 
is neither statutorily nor regulatively controlling in rating 
a psychiatric disorder, rather the rating is determined by 
the application of the Rating Schedule, 38 C.F.R. Part 4, as 
explained above.

Neither the number of symptoms, nor the type of symptoms, nor 
the GAF score controls in determining whether the criteria 
for the next higher rating have been met.  It is the effect 
of the symptoms, rather than the presence of symptoms, 
pertaining to the criteria for the next higher rating, that 
is determinative.

Background

In a July 2005 VA fee based examination. the claims file and 
medical records were reviewed.  The Veteran reported no 
previous psychiatric history, no suicide attempts, and he was 
not presently on any medications.  He had tried several anti-
depressants which did not help.  He did not smoke.  On a 
nightly basis he drank from 2 to 12 beers, but denied it was 
a problem.  He was separated from his girlfriend for 5 to 6 
years and lived in a small double wide trailer that he 
rented.  He earned a Bachelors Degree in 1974.  He last 
worked in January 2005.  The longest he ever held a job was 
for 5 to 7 years.  He reportedly went to bed between 9 P.M. 
and 12 A.M., and was awake by 5 A.M.  He reportedly did not 
sleep, and did not nap during the day.  He has one friend.  

The examiner noted that the Veteran was casually dressed.  He 
was psychomotor appropriate, and remarkable for much 
chuckling and laughing which was incongruent given the nature 
of the examination.  His mood was neutral with a congruent 
pleasant affect.  He was talkative without any formal thought 
disorder.  Associations were logical, linear, and 
progressive.  He was amenable to interruptions and 
redirection.  He related in a dramatic fashion.  He was not 
delusional, hallucinating, disorganized, paranoid, suicidal, 
or homicidal.  There were no cognitive limitations.  At times 
he was somewhat passive/aggressive.  The examiner diagnosed 
PTSD noting that the Veteran did not appear to be down 
playing any symptomatology.  There was no indication of 
depression apart from the PTSD.   He also had diagnoses of 
alcohol abuse; and, a personality disorder, NOS.  A GAF of 64 
was assigned for PTSD; for alcohol abuse 61; and for his 
personality disorder 64.     

The examiner noted that the Veteran was mentally capable of 
managing his own benefits payments.  He had mild to no 
difficulty in performing activities of daily living.  He 
would have mild difficulties establishing and maintaining 
effective work and social relationships.  He was not a danger 
to himself or to others.

Subsequently in a November 2005 letter, "J.R.P." Ph. D., 
noted that he was seeing the Veteran through the Veteran's 
Outreach Center.  In June 2005, he diagnosed him with PTSD 
and dysthymic disorder.  He noted that he had reviewed the 
July 2005 VA examination noting that considerable laughter 
and sarcasm was one of the Veteran's defenses for dealing 
with depression and PTSD.  He presented with depressed mood, 
sleep problems, low energy, concentration, and memory 
problems, loss of interest in past pleasurable activities, 
and low self esteem.  He did not get along well with people.  
He diagnosed PTSD; dysthymic disorder; and, alcohol abuse.  A 
GAF of 47 was assigned.  Dr. J.R.P. expressed his belief that 
the Veteran's symptoms had a severe impact on his social and 
occupational functioning.  

A March 2007 VA fee based examiner noted that he had examined 
the Veteran previously in July 2005.  He reported no previous 
psychiatric history, and no suicide attempts.  He was treated 
for medications through the VAMC, and at the Vet Center for 
counseling.  He did not know the names of his medications.  
He reportedly was cutting back on his drinking.  He remained 
separated from his girlfriend.  His only income was from VA 
PTSD benefits and his savings.   He reportedly went to bed 
between 9 P.M. and 10 P.M., and was wake by 3 to 5 A.M.  He 
reportedly did not sleep and had nightmares about Vietnam 
nightly.  The examiner noted that when the Veteran was last 
examined he reported that he did not know if he had bad 
dreams.  He did not nap during the day.  He reported no close 
friends.  

The Veteran was punctual.  He was dressed in a sweat suit and 
sweater; grooming and hygiene were adequate.  He was 
psychomotor appropriate, remarkable for much chuckling and 
laughing which was incongruent given the nature of the 
examination.   He stated that he was depressed but his mood 
was objectively neutral, but at most mildly depressed.  His 
affect was pleasant for the most part.  He was animated and 
bright; with, no thought disorder.  Associations were 
logical, linear, and progressive.  He was cooperative and 
conversant although his comments were relatively vague.  He 
was not delusional, hallucinating, disorganized, paranoid, 
suicidal, or homicidal.  There were no cognitive difficulties 
manifested.  

The examiner noted that the Veteran continued to have 
persistent re-experiencing per report of nightly nightmares 
even though this was at odds with what he had reported in his 
last examination.  He described waking recollections or 
flashbacks every 2 to 3 days which made him feel like he was 
back in Vietnam.  A GAF of 64 was assigned for PTSD and for 
his personality disorder.  It was noted that he was mentally 
capable of managing his own benefits payments.  He had mild 
difficulty in performing activities of daily living.  He 
would have at most mild difficulties establishing and 
maintaining effective work and social relationships.  He did 
not have any cognitive difficulties.  He was not a danger to 
himself or to others.

In an August 2008 VA fee based examination, the Veteran 
reported having sleep disturbance, hypervigilance, guarding, 
night terrors, exaggerated startle response, and extreme 
irritability and rage.  He had sought psychotherapy in the 
past but could no longer afford it.  The examiner noted that 
the Veteran was a reliable historian.  His orientation was 
within normal limits.  Appearance, hygiene, and behavior were 
appropriate.  His affect and mood were abnormal with 
depressed mood which occurred near continuously and did not 
affect the ability to function independently.   He was 
seriously depressed as well as suffering from PTSD.   
Communications, speech, and concentration were within normal 
limits.   He reported panic attacks which occurred more than 
once weekly.   He was not delusional, or hallucinating, and 
there were no obsessional rituals observed.  The Veteran's 
thought processes were appropriate, and his judgment was not 
impaired.  His abstract thinking was normal.  Suicidal 
ideations were present but homicidal ideation was absent.  
There were behavioral, cognitive, social, affective or 
somatic symptoms attributed to PTSD and were described as 
irritability, and isolation, inability to maintain close 
relationships, exaggerates startle response, serious 
depression, and trouble falling asleep.  The diagnosis was 
PTSD and a GAF of 55 was assigned.  

It was noted that the Veteran was mentally capable of 
managing his own benefits payments.   He occasionally had 
some interference in performing activities of daily living 
because he was sometimes too depressed to do anything but 
read.  He had difficulty establishing and maintaining 
effective work and social relationships because he was 
irritable and did not trust people.  His physical as well as 
psychological problems interfered with him maintaining work.  
He had difficulty maintaining effective family role 
functioning because he thought that his children do not like 
him because he was irritable and became emotional in their 
presence.  He may exaggerate their response.  He had an 
intermittent inability to perform recreation or leisurely 
pursuits because he was too depressed and irritable to even 
try to do recreational activities that required him to leave 
his residence.  He had occasional interference with physical 
health because he does not have the resources to pay for 
treatment outside the VA system and he lived a good distance 
away from the nearest VAMC facility.  He had no difficulty 
understanding commands.  He did not appear to pose any threat 
of danger or injury to himself or others.  The prognosis for 
his psychiatric condition was that he had a fair prognosis if 
he could get into psychotherapy again.  He has a good 
relationship with his clinician in Lewiston, Idaho, and had 
been able to work with a clinician at the VAMC.  The problem 
remained in keeping the system working to deliver the 
medications and finding the financial resources to continue 
weekly treatment.  

Social Security Administration (SSA) records are associated 
with the claims file documenting that the Veteran had filed 
for disability benefits based on physical and psychiatric 
conditions.  



Analysis

After a review of the extensive evidence of record, the Board 
finds that the Veteran is appropriately rated at a 50 percent 
evaluation for PTSD.  That evidence includes repeated VA 
examinations and treatment reports showing that although the 
Veteran reported suffering from anxiety, irritability, memory 
loss, depression, sleep disturbance, nightmares, avoidance 
symptoms, and some hyper-startle response; his demeanor 
during interviews was at odds with his subjective reports of 
impairment.  

The Board particularly notes that in the July 2005, March 
2007 VA examinations, the Veteran was punctual, neatly 
groomed with adequate to good hygiene.  He was psychomotor 
appropriate; affect was pleasant. he was animated and bright; 
with, no thought disorder; associations were logical, linear, 
and progressive.  He was cooperative and conversant.  He was 
not delusional, hallucinating, disorganized, paranoid, 
suicidal, or homicidal.  There were no cognitive difficulties 
manifested.  His mood was objectively neutral, but at most 
mildly depressed.  A GAF of 64 was assigned for PTSD by both 
examiners.  The March 2007 examiner noted that the Veteran 
had mild difficulty in performing activities of daily living; 
and at most mild difficulties establishing and maintaining 
effective work and social relationships.  

The August 2008 VA examiner noted that the Veteran's 
appearance, hygiene, and behavior were appropriate.  While 
his affect and mood were abnormal with depressed mood, it did 
not affect the ability to function independently.  He was 
oriented and his communications, speech, and concentration 
were within normal limits.   He was not delusional, or 
hallucinating, and there were no obsessional rituals 
observed.  His thought processes were appropriate, and his 
judgment was not impaired.  His abstract thinking was normal.  
Suicidal ideations were present but homicidal ideation was 
absent.  Irritability, isolation, inability to maintain close 
relationships, exaggerates startle response, serious 
depression, and trouble falling asleep were noted.  The 
diagnosis was PTSD and a GAF of 55 was assigned.  

The Veteran's treating clinician at the Vet Center, Dr. 
Phillips, noted that the Veteran presented with depressed 
mood, sleep problems, low energy, concentration, and memory 
problems, loss of interest in past pleasurable activities, 
and low self esteem, and he did not get along well with 
people.  He diagnosed PTSD; dysthymic disorder; and, alcohol 
abuse.  

Dr. J.R.P. assigned a GAF of 47, while the VA examiners 
assigned scores of 64, 64, and 55.  The VA examiners set 
their assigned GAF scores in the context of the entire file, 
explaining that the described functional capacity (as opposed 
to the subjective reports from the Veteran) appropriately 
yielded GAF scores between 55 and 64.  The treating clinician 
based his opinion, apparently, on the Veteran's PTSD, 
dysthymic disorder, and alcoholism.  He makes no statement as 
the effect of the Veteran's service connected PTSD on 
employment, other than his mention that he believed that 
symptoms of the Veteran's PTSD and dysthymic disorder had a 
severe impact on his social and occupational functioning.  

Dr. J.R.P.'s statement, including his statement of a "severe 
impact" on occupational and social functioning caused by the 
Veteran's PTSD (along with his dysthymic disorder) has been 
considered, but when taken with all of the other evidence of 
record does not result in a disability picture approximating 
the criteria for a 70 percent rating.  

The VA examiners described the Veteran's social and 
occupational impairment as significant. The Board notes that 
while the Veteran was separated from his long term 
girlfriend, he still had a relationship with his sons by that 
relationship.  He also until recently reported having a 
friend whom he drank with.  He was able to obtain employment, 
but apparently grew angry and frustrated easily, conflicting 
with clients and supervisors.  He reported occasional 
suicidal thoughts but denied active suicidal or homicidal 
thoughts.  GAF scores of 64 to 55 were assigned, noting mild 
to moderate impairment of social and occupational 
functioning; with no evidence of psychotic symptoms or 
impaired reality testing to justify a lower GAF score.

There is no evidence that PTSD has caused obsessional 
rituals, intermittent illogical speech, near-continuous 
panic, or near continuous depression affecting the ability to 
function independently, appropriately and effectively.  While 
he has a history of irritability, there is no evidence of 
unprovoked irritability with periods of violence, spatial 
disorientation.  The Veteran's appearance and hygiene have 
been consistently adequate.  Although he is no longer living 
with his girlfriend he has been able to maintain an effective 
relationship with his sons.

In short, the symptoms experienced by the Veteran 
preponderate against finding entitlement to a 70 percent 
rating.  The symptomatology more nearly approximates the 
criteria for a 50 percent evaluation.  Accordingly, under the 
schedular criteria of Diagnostic Code 9411, a rating higher 
than 50 percent is not warranted.  Moreover, the evidence is 
not so evenly balanced as to allow for the application of 
reasonable doubt.  38 U.S.C.A. § 5107(b).


II.  TDIU

In March 2005, the RO received the Veteran's formal 
application for a TDIU.  He reported that he was unable to 
work due to PTSD; and, last worked in January 2005 for a 
beverage distributor.  He reported completing 4 years of 
college and earning a bachelor's degree.  

A TDIU may be granted where the schedular rating is less than 
total and the service-connected disabilities preclude the 
Veteran from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one service connected disability, it must be 
rated at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability rated at 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent.  38 C.F.R. § 
4.16(a).  

The Veteran's single service-connected disability is PTSD, 
evaluated as 50 percent disabling.  Thus, the Veteran's 
disability evaluation does not meet the percentage 
prerequisite for entitlement to TDIU under 38 C.F.R. § 
4.16(a).  

For those Veterans who fail to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a), total disability ratings 
for compensation may nevertheless be assigned when it is 
found that the service-connected disabilities are sufficient 
to produce unemployability; such cases should be referred to 
the Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b).  The Board 
must now consider whether his service-connected disabilities 
render him unable to obtain and retain substantial gainful 
employment.  See 38 C.F.R. §§ 3.321, 4.16(b).

The fact that a claimant is unemployed, retired, or not 
looking for work does not mean he is entitled to a TDIU.  The 
issue in such cases is whether the claimant is capable of 
performing the physical and mental acts required by 
employment, not whether the claimant can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The issue here is whether the Veteran's service-connected 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).

Consideration may be given to a Veteran's level of education, 
special training, and previous work experience in arriving at 
a conclusion, but not to his age or the impairment caused by 
any non-service-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

Despite his contentions, none of the VA or private medical 
records or examination reports ascribes an inability to work 
due to his service-connected PTSD.  In fact, the results of 
three VA PTSD examinations note no more than mild to moderate 
impairment of social and occupational functioning as a result 
of his service connected PTSD.  It bears emphasis that the 
service-connected disabilities alone must combine to preclude 
all forms of substantially gainful employment to warrant 
entitlement to a TDIU.  The SSA records indicate that even by 
the Veteran's own account, his employment difficulties arise 
in part from non-service connected physical conditions.  

The Veteran has not provided any specific documentation from 
any employer to support his contention that his service 
connected PTSD alone prevented his ability to work since the 
date of his claim.  His contentions to this effect are 
outweighed by the medical evidence that considers the effects 
of service-connected disabilities alone.  

In sum, the persuasive evidence shows that the Veteran's 
PTSD, while not insignificant, does not preclude 
substantially gainful employment, as noted by the July 2005, 
March 2007, and August 2008 VA examiners.  See Friscia v. 
Brown, 7 Vet. App. 294 (1995).  

The Veteran's service-connected disorders, by themselves, are 
not of such severity as to render him unemployable.  
Therefore, entitlement to a TDIU is denied.  In reaching this 
decision, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to rating in excess of 50 percent for PTSD is 
denied.

Entitlement to a TDIU is denied.


____________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


